NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted June 23, 2009*
                                   Decided June 23, 2009

                                           Before

                              RICHARD D. CUDAHY, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

No. 08-3062

PAUL DARNELL TAYLOR,                                Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 07-CV-5097
CITY OF CHICAGO, et al.,
      Defendants-Appellees.                         Robert M. Dow, Jr.,
                                                    Judge.

                                         ORDER

        In September 2007 Paul Taylor sued the City of Chicago and three police officers,
claiming under 42 U.S.C. § 1983 that the officers had violated his constitutional rights. The
district court granted the defendants’ motion to dismiss the complaint. We affirm.




       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. FED. R. A PP. P.
34(a)(2).
No. 08-3062                                                                                Page 2

        Taylor’s suit arises from two arrests, the first in June 2005 and the second the
following month. Both arrests, according to Taylor, were unlawful, and by October 2005 all
related charges had been dismissed. Taylor, though, already filed a nearly identical § 1983
suit against the City and the same three officers in June 2006, and in April 2007 the district
court dismissed that action for failure to prosecute. See Taylor v. Chi. Police Dep’t, No. 06 C
3168 (N.D. Ill. Apr. 13, 2007). Rather than appeal that decision, Taylor filed this action. The
district court concluded that, not only is the new suit barred by the statute of limitations
and precluded by the earlier complaint, but it should be dismissed because Taylor lied to
the court by stating on his form complaint that he had not filed any other federal lawsuit.

       On appeal Taylor argues that his complaint is not time-barred because he made an
“honest attempt” to file it sooner; he does not address the district court’s alternative
grounds for dismissal. That omission is reason enough for us to uphold the judgment, see
Wojtas v. Capital Guardian Trust Co., 477 F.3d 924, 926 (7th Cir. 2007); Kauthar SDN BHD v.
Sternberg, 149 F.3d 659, 668 (7th Cir. 1998), but at all events Taylor’s second lawsuit is
precluded by the earlier judgment. The doctrine of claim preclusion bars relitigation of
claims that were, or could have been, decided on the merits in a prior lawsuit between the
same parties. See Brooks-Ngwenya v. Indianapolis Pub. Sch., 564 F.3d 804, 809 (7th Cir. 2009);
Brzostowski v. Laidlaw Waste Sys., Inc., 49 F.3d 337, 338 (7th Cir. 1995). A dismissal for failure
to prosecute operates as a final judgment on the merits. FED. R. C IV. P. 41(b); Tartt v.
Northwest Comty. Hosp., 453 F.3d 817, 822 (7th Cir. 2007); LeBeau v. Taco Bell, Inc., 892 F.2d
605, 607 (7th Cir. 1989). Taylor’s suit in June 2006 was against the same defendants and
involved the identical constitutional claims based on the arrests in June and July 2005. The
dismissal on grounds of claim preclusion was therefore correct.

                                                                                    AFFIRMED.